Title: From James Madison to Alexander J. Dallas, 17 May 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier May 17. 1815
                    
                    The arrangement proposed in yours of the 14th. just recd. with respect to Majrs. Butler & Hayne, appear to be eligible, tho’ the latter may not find it convenient, being, I understand, an inhabitant of S.C., to be allotted to the N. Division of the Army. It is desirable to gratify Gen. Jackson, and it is fortunate that in this case it can be done, with an accom[m]odation at the same time to the public service. I know not how to account, unless by

faults of the mail, for his long silence on the subject of Martial law, and the events growing out of it. His printed defence shews the ground on which his explanation will be made; and shews also that He will not be prepared for the view of the subject presented in your letter to him. It is to be regretted that his defence was forbidden by the Judge, and that it assumed the form it did. The ground on which martial law takes place, is that it results from a given military situation; not that it can be introduced, or extended in time or place, by the authority of a military commander. When the public safety calls for its introduction or extension, the exertion of it rests, on the patriotic assumption of an extraordinary responsibility. If this distinction be just, a better course might have been taken, than that which the Genl. was led to adopt. All his reasons & views ought however to be seen before any final opinion be formed, and if not altogether satisfactory when seen, ought to be judged with a liberality proportioned to the greatness of his services, the purity of his intentions, and the peculiarity of the circumstances in wch. he found himself. Affe. respects
                    
                        
                            James Madison
                        
                    
                